UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-8163


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TROY M. WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.    Joseph R. Goodwin,
Chief District Judge. (2:02-cr-00110-1; 2:09-cv-00472)


Submitted:   May 20, 2010                    Decided:   May 25, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy M. Williams, Appellant Pro Se. Charles T. Miller, United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Troy M. Williams seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

denying    relief        on    his    28   U.S.C.A.        § 2255    (West    Supp.     2009)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate       of    appealability.            28     U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue     absent     “a       substantial        showing      of     the     denial    of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating         that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El        v.   Cockrell,      537    U.S.    322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Williams has not made the requisite showing.

Accordingly,       we     deny       Williams’       motion   for    a     certificate      of

appealability and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately



                                                2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3